The court did not err in overruling the certiorari.
                        DECIDED NOVEMBER 6, 1943.
The defendant was convicted in the criminal court of the offense of gaming generally known as the "number game," and applied to the superior court for certiorari, assigning error on the general grounds and on several special grounds. The writ of certiorari was granted. On the hearing, the judge of the superior court overruled and dismissed the certiorari, and this judgment is assigned as error. It appears from the record that the evidence amply sustained the conviction. The court did not err in overruling and dismissing the certiorari for any reason assigned.
Judgment affirmed. Broyles, C. J., and MacIntyre, J., concur.